Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant added language with regard to “a footwear midsole” (see claim 1, line 1 and 9-10; claim 12, line 1,3-4 and 8-9; claim 16, lines 2-3; and claim 19, lines 4-5) which is new matter.  The traction device (100) has not been taught for wearing about a footwear midsole; and the portions (i.e. strap, first base portion, second base portion) of the traction device have not been configured for engaging a footwear midsole.
The traction device (100) taught by applicant is “sized and shaped to fit mid-sole of the shoe, adjacent the heel”, lines 1-2 of paragraph [0012] of the instant specification.  It appears applicant was referring the area adjacent to the heel (e.g. arch region??) and not to a footwear midsole.
Claims 1-5 and 8-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant defining the traction device with respect to the midsole (see claim 1, line 1 and 9-10; claim 12, line 1,3-4 and 8-9; claim 16, lines 2-3; and claim 19, lines 4-5) is not understood.  If the traction device is placed on the footwear for wear it is not clear how it would engage the midsole.  The midsole is typically disclosed between an outsole and an insole.  Although there is instances of the midsole exposed on the side but after reading specification this doesn’t appear to be what applicant was referring to. 
The “first exterior side of the first base portion” and ‘the second exterior side of the second base portion”, in claim 19, are unclear, inasmuch as this appears to be a double recitation of “first side of the midsole traction device”.  
In claim 19, “the first interior side” and “the second interior side” lack proper antecedent basis and therefore are unclear and indefinite.
Applicant changed the preamble (i.e. “A midsole traction device”) in claim 1 but didn’t change other occurrences of this language throughout the claims (e.g. see claim 1, lines 3-4,5-6; and the preamble of claims 2-5,8-11).  Therefore the scope of the claims is not clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,8-14 and 17-19, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1018708 (Hetrick).
Regarding claims 1,3,8-11 and 19, Hetrick discloses a traction device (10) comprising: 
a first base portion (portion of the sole 15 containing the spurs 23) comprising a first traction aid (e.g. spurs 23) on a first side of the midsole traction device (ground contact side); 
a second base portion (portion of the body corresponding with the slits 12,studs 14 and bars 13) comprising a second traction aid (e.g. 12,13,14) of the first side of the midsole traction device (exterior side, as seen in figure 1 and 3), the second traction aid is different from the first traction aid (as best shown in figures 2-3); and 
a flexible connector portion hingedly (the hinge is defined by the first slit 12 closest to the spurs 23 as shown in figures 2-3) connecting the first base portion to the second base portion.
With regard to the functionally language pertaining to the footwear midsole, the traction device as taught above has all the structure as claimed and can inherently perform the functional language as claimed.  The traction device can be wrap around an article of footwear and engage the midsole merely by rotating the device about the footwear (e.g. some midsoles have exposed side portions and therefore would engage the traction device at this point).  Moreover, the strap 21 taught by Hetrick can be wrapped around the instep of the footwear instead of about the heel as shown.  Furthermore, applicant doesn’t teach if their strap is wrapped around the mid-portion of the shoe sole (i.e. the arch region) or about the heel or some other configuration.
With regard to claim 3, the slits when bent around the footwear will at least engage an angle of approximately 15 degrees.	
Regarding claim 8,  Hetrick teaches the midsole traction device of claim 1, wherein the first traction aid comprises a plurality of cleats (e.g. spurs 23).  
Regarding claim 9,  Hetrick teaches the midsole traction device of claim 8, wherein the second traction aid comprises a plurality of cleats (studs 14), the plurality of cleats (14) in the second traction aid differing from the plurality of cleats (23) in first traction aid by at least one of size, number of cleats, and configuration.  
Regarding claim 10,  Hetrick teaches the midsole traction device of claim 1, wherein the second traction aid comprises a plurality of grooves and channels (horizontal slits 12,12 closest to the buckles 19,20 as shown in figure 2) in a predefined configuration.  
Regarding claim 11,  Hetrick teaches the midsole traction device of claim 1 further comprising a strap (straps 15,16,21) for securing the midsole traction device to a wearer's footwear.  
With regard to claim 19, as understood, Hetrick teaches the traction device of claim 1, further comprising:
a first exterior side (the exterior side as shown exposed in figure 2) of the first base portion opposite the first interior side (the interior side, e.g. the side of the body/sole making contact with the footwear as shown in figure 1); 
a second exterior side (the exterior side as shown exposed in figure 2) of the second base portion opposite the second interior side (the interior side, e.g. the side of the body/sole making contact with the footwear as shown in figure 1); and 
a strap (strap 16 and/or 21) extending from the first exterior side to the second exterior side and configured to retain the traction device about the footwear midsole.
Regarding claims 12-14 and 17-18, as understood, Hetrick discloses a traction device (10) comprising:
a traction device for wearing about a footwear midsole, the traction device (10) comprising: 
a first base portion (portion of the sole 15 containing the spurs 23) having first side configured to face the footwear midsole (traction device will inherently perform this function inasmuch as it could make contact with the side of the midsole and/or if the outsole was removed from the footwear) and a second side opposite the first side and configured to face away from the footwear midsole, the first base portion comprising a first interior edge (slit 12 closest to the spurs 23 as shown in figure 2) wherein the first base portion extends away from the first interior edge, and the first base portion comprises a first traction aid (e.g. spurs 23) on the second side of the first base portion; 
a second base portion (portion of the body corresponding with the three rows of  slits 12, studs 14 and bars 13 on the far right of figure 2) having a first side configured to face the footwear midsole (the traction device is inherently capable of performing this function inasmuch as when wrapped around a shoe it would make contact with the side of the midsole) and a second side opposite the first side (the exterior side as shown in figure 2) and configured to face away from the footwear midsole, the second base portion comprising a second interior edge (one of the interior slits 12) wherein the first base portion extends away from the second interior edge, and the second base portion comprises a second traction aid (12,13,14) on the second side of the second base portion, wherein the second traction aid is different from the first traction aid; and a flexible connector portion (portion of sole/body at slit 12 closest to the spurs 23) hingedly connecting the first interior edge of the first base portion to the second interior edge of the second base portion (see figure 3 showing the portion being hinged at the slit 12), wherein the flexible connector portion forms an acute angle between the first interior edge and the second interior edge (when the body 10 is wrapped as shown in figure 3 it will form an acute angle).
With regard to claim 13, depending on how the traction device of Hetrick is wrapped around the footwear it is capable of satisfying this functional language.
With regard to claim 14, see figure 3, which shows the acute angle is approximately 15 degrees.
With regard to claim 17, see spurs 23.
With regard to claim 18, see slits 12, bars 13 and studs 14 which form a plurality of grooves and channels.
Claim(s) 4,5,15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claims 1 and 12, respectively above, and further in view of US 2005/0241179 (Chen).
Hetrick teaches a traction device as claimed (see the rejection above) except for the corrugations on a first side and a second side.  Chen teaches an article of footwear having a portion of the upper which is corrugated on both sides to permit flexing (at least see the abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the traction device as taught by Hetrick, with corrugations on a first side and a second side (placed between the portion of the body which bends around the edge of the sole between the traction aids), as taught by Chen, to facilitate wrapping the device about the shoe.
Response to Arguments
9.	Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Hetricks’ shoe protector does not suggest a traction device in which the first base portion and the second base portion are configured for selective alternative engagement with the footwear midsole.
	In response, see the 112 rejection above wherein this is new matter and see the rejection above wherein Hetricks teaches the structure as claimed and is inherently capable of performing the functional language as claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556